IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                :                       NO. 387
                                      :
         ORDER AMENDING RULES         :                       MAGISTERIAL DOCKET
         206 AND 1201-1209, AND THE   :
         OFFICIAL NOTES TO RULES 112, :
         215 AND 1210-1211 OF THE     :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE BEFORE             :
         MAGISTERIAL DISTRICT JUDGES :




                                                ORDER


PER CURIAM

      AND NOW, this 29th day of June, 2015, upon the recommendation of the Minor
Court Rules Committee; the proposal having been published for public comment at 44
Pa.B. 7642 (December 13, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 206 and 1201-1209, and the Official Notes to Rules 112, 215
and 1210-1211 of the Pennsylvania Rules of Civil Procedure before Magisterial District
Judges are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.